 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   R Alexander Acosta, et al.,                       No. CV-18-04959-PHX-DLR
10                    Plaintiffs,                      ORDER
11   v.
12   T&M Hardware Incorporated, et al.,
13                    Defendants.
14
15
16           This is a straightforward Employee Retirement Income Security Act (“ERISA”)

17   case.   The United States Department of Labor (“DOL”) accuses Defendants T&M
18   Hardware Incorporated (“T&M”), T&M Hardware Incorporated Profit-Sharing Plan

19   (“Plan”), and Pamela Mandile-Croteau of failing to make long-overdue distributions to

20   Plan participants. T&M is an Arizona retail hardware company. The Plan is an employee
21   pension benefit plan sponsored and administered by T&M.            Mandile-Croteau is the
22   President and owner of T&M and trustee of the Plan with authority and control over the

23   Plan’s assets.

24           The Plan allows participants to receive distributions upon termination of their

25   employment with T&M. Since 2017, at least seven T&M employees have requested post-

26   termination distributions. Morgan Stanley is the Plan’s asset custodian, but it can act only
27   at the direction of the Plan’s administrator or trustee. Morgan Stanley will not authorize
28   these distributions without direction from Mandile-Croteau who, despite knowing about
 1   these distribution requests, has not approved them.
 2          Following an investigation, the DOL tried unsuccessfully to secure Defendants’
 3   cooperation in making these distributions. The DOL filed this lawsuit in December 2018
 4   and Defendants’ lack of cooperation continued from there. Mandile-Croteau seemingly
 5   attempted to evade service. Defendants then refused to respond to the DOL’s written
 6   discovery requests or to serve their own initial disclosures. Even after the Court extended
 7   Defendants’ deadlines for serving initial disclosures and responding to outstanding
 8   discovery requests, they failed to do so. Defendants’ steadfast refusal to cooperate with
 9   discovery led their counsel to twice move to withdraw his representation, citing
10   Defendants’ failure to communicate or cooperate and irreconcilable differences (the Court
11   ultimately granted the request). Defendants remain unrepresented to this day.
12          Defendants have provided no good reason for their obstinance. Instead, Mandile-
13   Croteau has twice asked for an indefinite stay of this matter, submitting under seal notes
14   from her doctors describing various medical conditions. Most recently, Mandile-Croteau
15   filed a notice again citing her medical issues and asserting that Defendants are looking to
16   hire new counsel. This notice, however, was filed in August 2019, and in the many months
17   that have since passed neither Defendants collectively nor Mandile-Croteau specifically
18   have hired new counsel, nor have they taken any other steps to advance this litigation.
19          The DOL has moved for summary judgment.                   (Doc. 30.)      Defendants
20   characteristically did not respond. Summary judgment is appropriate when there is no
21   genuine dispute as to any material fact and, viewing those facts in a light most favorable to
22   the nonmoving party, the movant is entitled to judgment as a matter of law. Fed. R. Civ.
23   P. 56(a). The DOL’s evidence and arguments are unrebutted. Moreover, Defendants’
24   unreasonable refusal to cooperate with the discovery process has two consequences: (1)
25   the DOL’s requests for admissions are deemed admitted, Fed. R. Civ. P. 36(a), and (2) the
26   Court will deem the DOL’s facts as true, as permitted by Rule 36(c) and (d). Taken
27   together, the DOL has shown that there is no genuine dispute of material fact, and that as
28   a matter of law Defendants breached their duties of loyalty and prudence and failed to


                                                 -2-
 1   follow Plan documents, 29 U.S.C. §§ 1104(a)(1)(A), (B), (D), and that Mandile-Croteau is
 2   liable as a co-fiduciary, § 1105(a). Accordingly,
 3          IT IS ORDERED that, for good cause shown, Mandile-Croteau’s motions to seal
 4   (Doc. 23, 45) are GRANTED and the Clerk shall file under seal the documents currently
 5   lodged at Docs. 24 and 46. Mandile-Croteau’s motions to indefinitely stay this case (Docs.
 6   27, 45) are DENIED, however, because she has not shown good cause for such indefinite
 7   extensions.
 8          IT IS FURTHER ORDERED that, for the reasons articulated by the DOL in its
 9   memorandum (Doc. 30-1), the DOL’s motion for summary judgment (Doc. 30) is
10   GRANTED as follows:
11          1. Within 15 days of this order, T&M and Mandile-Croteau shall pay the Plan
12   $9,282.11, which constitutes lost-opportunity costs, calculated at the post-judgment
13   interest rate contained in 28 U.S.C. § 1961, for the overdue distributions. Post-judgment
14   interest will continue to accrue pending payment.
15          2. Effective immediately, Mandile-Croteau is permanently enjoined from serving
16   as a fiduciary or service provider in connection with any ERISA-covered plan.
17          3. Effective immediately, Metro Benefits, Inc., of 8150 Perry Highway, Suite 311,
18   Pittsburgh, Pennsylvania, 15237, is appointed as the Independent Fiduciary to the Plan.
19   The Independent Fiduciary has sole responsibility for administering the Plan and shall have
20   the following powers, duties and responsibilities:
21                 A. The Independent Fiduciary shall have full fiduciary authority and all the
22          powers, rights, discretion, and duties of a trustee, fiduciary, and Plan Administrator
23          under ERISA;
24                 B. The Independent Fiduciary’s responsibilities shall include, but shall not
25          be limited to, communication with participants regarding their account
26          disbursement options, collection of any necessary information from those persons
27          or entities in custody of such information including bankruptcy trustees, and
28          calculation of the participants’ and beneficiaries’ account balances, and shall file


                                                 -3-
 1   Form 5500;
 2          C. The Independent Fiduciary shall have responsibility and authority to
 3   collect, liquidate, and manage the Plan’s assets for the benefit of the eligible
 4   participants and beneficiaries who are entitled to receive such assets, until such time
 5   that the Plan’s assets are distributed to those participants and beneficiaries;
 6          D. The Independent Fiduciary shall exercise reasonable care and diligence
 7   to identify and locate each participant or beneficiary who is eligible to receive a
 8   distribution under the terms of the Plan. Further, the Independent Fiduciary shall
 9   make distributions to each eligible participant and beneficiary of the Plan;
10          E. The Independent Fiduciary shall have full access to all data, information
11   and calculations in the Plan’s possession or under its control, including information
12   and records maintained by the Plan’s custodial trustee, service providers, and
13   Defendants;
14          F. T&M and Mandile-Croteau shall fully cooperate with all reasonable
15   requests by the Independent Fiduciary to facilitate the administration, liquidation
16   and/or termination of the Plan. T&M and Mandile-Croteau are specifically ordered
17   to identify all bank accounts containing Plan assets and supply any signatures
18   necessary to transfer the accounts to the Independent Fiduciary;
19          G.     As soon as administratively practicable after appointment, the
20   Independent Fiduciary shall provide for the orderly termination and liquidation of
21   the Plan, including making all distributions and/or rollovers to the participants and
22   beneficiaries;
23          H. The Independent Fiduciary shall have full authority to amend the Plan as
24   necessary to effectuate its termination and the processing of all participant
25   distributions; and
26          I. The Independent Fiduciary shall provide to the Secretary of the DOL any
27   and all information he requests concerning the Plan, including but not limited to
28   information concerning the assets remaining in the Plan and the status of


                                           -4-
 1         distributions. All information shall be mailed to the Regional Director at this
 2         address:
 3                              Regional Director Crisanta Johnson
 4                        U.S. DOL EBSA Los Angeles Regional Office
 5                                    35 N. Lake Ave., Suite 300
 6                                    Pasadena, CA 91101-4110
 7         4. T&M and Mandile-Croteau are ordered to pay the reasonable fees of the
 8   Independent Fiduciary. Within 15 days of this order, T&M and Mandile-Croteau shall pay
 9   the Independent Fiduciary $3,480.00 to supply the services described in Paragraph 3 above.
10   This payment may not come from Plan assets except as set forth in Paragraph 5 below.
11   Should the Independent Fiduciary require additional payment to complete the functions set
12   forth in Paragraph 3 above, the Independent Fiduciary may request approval for additional
13   payment from T&M and Mandile-Croteau by submitting a fee application supported by a
14   statement of work to this Court. T&M and Mandile-Croteau shall have 10 days to file a
15   motion in this Court objecting to the additional fees. Objections must be supported by a
16   factual showing of good cause.
17         5.   Should Defendants default under their obligation to pay the Independent
18   Fiduciary’s fees as set forth in Paragraph 4 above, the Independent Fiduciary may obtain
19   payment from the Plan of no more than $3,480.00 to cover the Independent Fiduciary’s
20   reasonable fees. Should the Independent Fiduciary require additional payment to complete
21   the functions set forth in Paragraph 3 above, the Independent Fiduciary may request
22   additional payment from the Plan by submitting a fee application supported by a statement
23   of work to this Court. The Secretary will be afforded 10 days to object. T&M and Mandile-
24   Croteau shall remain liable for these amounts and any amounts subsequently obtained from
25   T&M and Mandile-Croteau in satisfaction of this debt shall be restored to the Plan.
26         6. Nothing in this order impacts the Secretary’s right or ability to assess a civil
27   penalty of 20% on amounts recovered pursuant to 29 U.S.C. § 1132(l) (“Penalty”). Upon
28   assessment, payment of the Penalty shall be made immediately unless T&M and Mandile-


                                                 -5-
 1   Croteau file a petition for waiver or reduction of the penalty, as provided for in 29 C.F.R.
 2   §§ 2570.83-2570.87, and the Secretary agrees to waive or reduce the penalty.
 3          7. The Clerk shall enter judgment accordingly and terminate this case. This Court
 4   shall retain jurisdiction to enforce this order and judgment.
 5          Dated this 27th day of March, 2020.
 6
 7
 8
 9
                                                   Douglas L. Rayes
10                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -6-
